DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered. 

Claim Objections
Claims 6 and 8, 21 are objected to because of the following informalities: 
Claim 6 recites “so that the flap forms a flap with the flap comprising” in lines 8-9. It is noted that “forms a flap with the flap comprising” was meant to be removed as currently as written, does not make grammatical sense. As such, it should be revised to read “so that the flap comprises”. 
Claim 8 recites “flap valve” in lines 1-2 wherein “flap valve” presents no antecedent basis; however, it is noted that the applicant had intended to remove the word “valve” which they had done in claim 6 which it had depended on. As such, it should be revised to read “flap”. 
Claim 21 uses the improper status identifier of “Previously presented” when amendments are presented. The examiner understands this claim as status “currently amended”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laabs (US Patent No. 5964733 A).
Regarding Claim 21, Laab discloses a dental suction tip (Fig. 1, Abstract lines 1-3 where the suction tip is used for medical purposes and as such is capable for dental use) connectable to a low pressure sink for entraining material in a patient's mouth (Col. 1, lines 21-25; it is also known in the art to use a low pressure suction as to not hurt the patient), the dental suction tip comprising:
a hollow cylindrical tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube) having a front end and a rear end (See Annotated Figure A of Fig. 1) with a flap valve (Fig. 2, label 5) located between the front end and the rear end (See Fig. 1, and Fig. 2), the flap valve comprising at least one cantilever flap cut in the hollow cylindrical tube (Fig. 2-3 shows the cantilever flap where it is being deformed inwards), wherein the flap valve is located close enough to the front end so that the front end and the flap valve can both be received in the patient's mouth (Fig. 1 whereas the claims do not require that the front end and the flap valve be received in the patient’s mouth at the same time, it is found that the cylindrical tube meets this requirement as they are found adjacent to one another), the flap valve (Fig. 2, label 5) being inwardly deflectable to an open position by low pressure in the dental suction tip when the flap valve is located within the patient's mouth (As the flap valve can be opened inwardly, it is capable of accepting discharge material from the patient to be exited out of the rear end; Fig. 3; Col. 3, lines 11-15) and also being inwardly flexible (Fig. 3 shows the flap valve (label 5) is inwardly flexing) by low pressure in the dental suction tip when placed with the flap valve between two partially open lips of the patient with the front end being positioned outside of the patient's mouth so that material can be entrained from the patient's mouth when the dental suction tips is placed in two different positions (As the flap valve can be opened inwardly, it is capable of accepting discharge material from the patient to be exited out of the rear end; Fig. 3; Col. 3, lines 11-15. The front end of the tube can also be used to accept the patient’s discharge material to be exited out of the rear end as well and described in Col. 1, lines 14-16). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laabs (US Patent No. 5964733 A) in view of Fenton (US 5224938 A). 
Re. Claim 1, Laabs discloses a dental suction tip (Fig. 1, Abstract lines 1-3 where the suction tip is used for medical purposes and as such is capable for dental use) insertable into a patient’s mouth (Abstract lines 1-3 where the suction tip is used for medical purposes and as such is capable for dental use where it can be inserted into the mouth; Col 2, lines 14-16) and comprising 
a one piece hollow tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube) connectable to low pressure sink (Col. 1, lines 21-25; it is also known in the art to use a low pressure suction as to not hurt the patient) to entrain material in the patient’s mouth (Col. 1, lines 14-16) through a front end of the tube (See Annotated Figure B of Fig. 1) and discharge the material (Col. 1 lines 14-16 where it is sucked from the front end through to the rear end) through a rear of the tube (See Annotated Figure B of Fig. 1), the dental suction tip (Fig. 2) including a flap valve (Fig. 2, label 5).
However, Laabs is silent to the flap valve comprises a part of the one piece hollow tube being formed through incisions. Laabs does disclose that the flap valve can be deflected relative to other portions of the hollow tube (Fig. 3 shows the valve deflecting relative to other portions of the hollow tube) by a local external pressure applied to the flap valve by the patient to alter flow through the flap valve (Fig. 2-3; Col. 3, lines 11-15).
Fenton discloses a catheter in the analogous art of medical suction conduits and further discloses a one piece hollow tube (Fig. 1 of Fenton) comprising flap valve wherein the flap valve comprises a part of the one piece hollow tube (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) wherein the flap valve is formed through incisions  (incisions are made to make the flap valve, or slits as the disclosure states, on the hollow tube as shown in Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton) to provide an opening for fluid to flow through (Abstract).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the flap valve of Laabs to be an integrated flap valve of Fenton as both provide the functionality of pressure relief to the suction device and are further found to be capable to suck material through the flaps due to the pressure difference created when the flaps are open.  

    PNG
    media_image1.png
    406
    623
    media_image1.png
    Greyscale

Annotated Figure A 

    PNG
    media_image2.png
    219
    522
    media_image2.png
    Greyscale

Annotated Figure B 
 Re. Claim 2, Laabs and Fenton teaches the claimed dental suction tip of claim 1 and Fenton further discloses the flap valve (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) is opened inwardly upon the application of an external pressure (Fig. 4B and 5B of Fenton) so that the patient can laterally discharge material into the dental suction tip through the flap valve for entrainment through the dental suction tip (Col. 6, lines 33-45 of Fenton where in combination with the teachings of Laabs provides the capability of the suction of specifically dental discharge material. Further, by having the flap valve being opened inwardly, it would provide a pressure change that would cause negative pressure).
Re. Claim 3, Laabs and Fenton teaches the claimed dental suction tip of claim 2 and Laabs discloses the flap valve (Fig. 2 of Laabs, label 5) is spaced from an adjacent open end of the dental suction tip (Fig. 1 of Laabs), to prevent simultaneous blockage of both the open end and the flap valve by the patient’s mouth so that a vacuum pressure generating suction in the dental suction tip is not stalled during a dental procedure in which patient safety is not compromised (Col. 2 of Laabs, lines 56-60).
Re. Claim 6, Laabs discloses a dental suction tip (Fig. 1, Abstract lines 1-3 where the suction tip is used for medical purposes and as such is capable for dental use; Col. 2, lines 14-16) having a length sufficient for insertion into the mouth of a patient for removal of material during a dental procedure (Fig. 1; Abstract, lines 1-3 where the suction tip is used for medical purposes and as such is capable for dental use with a sufficient length; Col. 2, lines 14-16), the dental suction tip comprising:
A cylindrical tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube) having a first end (See Annotated Figure C of Fig. 1) for disposal into the mouth of the patient (Col. 1, lines 14-16 where as it is a medical suction tip capable of use in the dentistry field, it can be disposed into the mouth) and a second end (See Annotated Figure C of Fig. 1) attachable through a hose to a source of suction so that the suction acts to suck material from the mouth of the patient through the dental suction tip and the hose (It is known to those skilled in the art that a hose is connected to the tip to relay a suction force to the tip; Col. 1, lines 14-16 describes the usage of the suction tip in a dental procedure);
A flap (Fig. 2, label 5), which is a portion (as the flaps are attached to the tubing at one end, it is found to be a part of the hollow tube) of the cylindrical tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 are called the hollow tube) spaced from the first and second end (See Annotated Figure B of Fig. 1), the flap (Fig. 2, label 5-6) 
However, Laabs is silent to the flap valve comprises a part of the one piece hollow tube being formed through incisions. Laabs does disclose that the flap valve can be deflected relative to other portions of the hollow tube (Fig. 3 shows the valve deflecting relative to other portions of the hollow tube) by a local external pressure applied to the flap valve by the patient to alter flow through the flap valve (Fig. 2-3; Col. 3, lines 11-15). Further Laabs discloses the flap (Fig. 2, label 5) remaining in a neutral closed position (Fig. 2) during active stages of the dental procedure to restrict flow rate reduction through the dental suction tip and the hose (Fig. 2; Col. 3, lines 56-60), the flap being deflectable relative to the other portions of the cylindrical tube (see Fig. 3) by pressure exerted by the patient to further shift the flap from the neutral closed position to an open position allowing greater flow through the flap then when in the neutral closed position when the cylindrical tube is reoriented and placed between the patient’s lips so that the patient can expectorate excess material, not removable by suction through the tube during active stages of the dental procedure, through the dental suction tip and into the hose (As the flap valve can be opened inwardly, it is capable of accepting discharge material from the patient to be exited out of the rear end; Fig. 2-3; Col. 3, lines 11-15).
Fenton discloses a catheter in the analogous art of medical suction conduits and further discloses a one piece hollow tube (Fig. 1 of Fenton) comprising flap valve wherein the flap valve comprises a part of the one piece hollow tube (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) wherein the flap valve is formed through incisions  (incisions are made to make the flap valve, or slits as the disclosure states, on the hollow tube as shown in Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton) to provide an opening for fluid to flow through (Abstract).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the flap valve of Laabs to be an integrated flap valve of Fenton as both provide the functionality of pressure relief to the suction device and are further found to be capable to suck material through the flaps due to the pressure difference created when the flaps are open.  

    PNG
    media_image3.png
    222
    517
    media_image3.png
    Greyscale

Annotated Figure C 
Re. Claim 7, Laabs and Fenton teaches the claimed dental suction tip of claim 6 and Fenton further discloses the cylindrical tube (Fig. 1 of Fenton) has a circular cross section (Fig. 2 of Fenton) and the flap valve has an arcuate cross section coincident with the circular cross section when the flap is in a neutral position (See Annotated Figure D of Fig. 2 of Fenton where the flap valve is arcuate with respect to the cylindrical tube wherein the arcuate cross section is perpendicular to the circular cross section of the tube).

    PNG
    media_image4.png
    343
    638
    media_image4.png
    Greyscale

Annotated Figure D 
Re. Claim 8, Laabs and Fenton teaches the claimed dental suction tip of claim 6 and Fenton further discloses the incision forming the flap (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) includes a first portion (See Annotated Figure E of Fig. 2 of Fenton) extending longitudinally (See Annotated Figure E of Fig. 2 of Fenton) along the cylindrical tube and a second portion (See Annotated Figure E of Fig. 2 of Fenton) extending transversely from and relative to the first portion (See Annotated Figure E of Fig. 2 of Fenton).

    PNG
    media_image5.png
    296
    699
    media_image5.png
    Greyscale

Annotated Figure E 
Regarding Claim 9, Laabs and Fenton teaches the claimed dental suction tip of claim 8 and Fenton further discloses the first portion (See Annotated Figure E of Fig. 2 of Fenton) extends parallel to an axis of the cylindrical tube (See Annotated Figure E of Fig. 2 of Fenton where it is seen that the first portion passage is parallel to the cylindrical tube to the horizontal axis).
Regarding Claim 10, Laabs and Fenton teaches the claimed dental suction tip of claim 8 and Laabs discloses the first portion of the incision is curved as it extends longitudinally along the cylindrical tube (Fig. 2 of Laabs displays the first portion at label 5 to be curved in the cross section view that extends longitudinally).
Regarding Claim 11, Laabs and Fenton teaches the claimed dental suction tip of claim 1 and Fenton further discloses the second Fenton portion extends perpendicular to an axis of the cylindrical tube (See Annotated Figure E of Fig. 2 of Fenton where the second portion is perpendicular to the cylindrical tube vertical axis).
Regarding Claim 13, Laabs and Fenton teaches the claimed dental suction tip of claim 6 and Fenton further discloses the incision comprises a U-shaped incision (See Annotated Figure F of Fig. 2 of Fenton).

    PNG
    media_image6.png
    339
    275
    media_image6.png
    Greyscale

Annotated Figure F 
Regarding Claim 15, Laabs and Fenton teaches the claimed dental suction tip of claim 1 and the combined dental suction tip further discloses the incision is formed on the cylindrical tube in an orientation so that the dental suction tube must be rotated about an axis of the cylindrical tube to position the flap valve between the patient’s lips upon removal of the dental suction tube from the patient’s mouth (The incisions and valve is made at the side of the tube, and as such, would need to be rotated to use the valve; as the flap can be opened inwardly, it is capable of accepting discharge material from the patient to be exited out of the rear end; Fig. 3 of Laabs, Col. 3 of Laabs, lines 11-15).
Regarding Claim 16, Laabs teaches the disclosed invention and further discloses a dental suction tip (Fig. 1; Abstract, lines 1-3 where the suction tip is used for medical purposes and as such is capable for dental use; Col. 1, lines 14-16 describes the usage of the suction in a dental procedure) connectable to a pressure less than ambient to induce a flow in the dental suction tip for removing material from a patient’s mouth during an active dental procedure (Col. 1, lines 21-25; it is also known in the art to use a low pressure suction as to not damage the patient’s soft tissue), the dental suction tip comprising:
A hollow cylindrical tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube), one end forming a first opening (See Annotated Figure G of Fig. 1), which is positionable within a patient’s mouth for removing material from a patient’s mouth through the dental suction tip (Col. 1, lines 14-16 describes the usage of the suction tip in a dental procedure),
A deformable valve (Fig. 2, label 5) on a side of the hollow cylindrical tube (Fig. 1, label 4 and Fig. 4, label 5 where label 4 of Fig. 1 is the indicator for what is presented in Fig. 4) shiftable inwardly when subjected to an external pressure in excess of ambient pressure (Fig. 3, label 5; Col. 3, lines 11-13) to form a second opening (See Annotated Figure G of Fig. 1) through which material can be laterally injected into the dental suction tip at a position spaced form the one end (See Annotated Figure G of Fig. 1; As the flap valve can be opened inwardly, it is capable of accepting discharge material from the patient to be exited out of the rear end), the deformable valve (Fig. 2, label 5) on the side of the hollow cylindrical tube (Fig. 4) remaining more aligned with the exterior of the hollow cylindrical tube when subjected only to a pressure less than ambient within the cylindrical tube so as not to diminish flow in the dental suction tip (Fig. 2; Col. 3, lines 8-10).
However, Laabs is silent to the flap valve comprises a part of the one piece hollow tube being formed through incisions making it a one piece member. Laabs does disclose that the flap valve can be deflected relative to other portions of the hollow tube (Fig. 3 shows the valve deflecting relative to other portions of the hollow tube) by a local external pressure applied to the flap valve by the patient to alter flow through the flap valve (Fig. 2-3; Col. 3, lines 11-15).
Fenton discloses a catheter in the analogous art of suction devices and further discloses a one piece hollow tube (Fig. 1 of Fenton) comprising flap valve wherein the flap valve comprises a part of the one piece hollow tube (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) wherein the flap valve is formed through incisions  (incisions are made to make the flap valve, or slits as the disclosure states, on the hollow tube as shown in Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton) to provide an opening for fluid to flow through (Abstract).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the flap valve of Laabs to be an integrated flap valve of Fenton as both provide the functionality of pressure relief to the suction device and are further found to be capable to suck material through the flaps due to the pressure difference created when the flaps are open.  


    PNG
    media_image7.png
    279
    669
    media_image7.png
    Greyscale

Annotated Figure G
Regarding Claim 17, Laabs and Fenton teaches the claimed dental suction tip of claim 16 and Fenton further discloses the deformable valve (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) comprises a deformable portion (See Annotated Figure H of Fig. 2 of Fenton) of the cylindrical tube formed by the incision extending through one side thereof (See Annotated Figure H of Fig. 2 of Fenton; Fig. 4B of Fenton).

    PNG
    media_image8.png
    219
    637
    media_image8.png
    Greyscale

Annotated Figure H 
Regarding Claim 18, Laabs and Fenton teaches the claimed dental suction tip of claim 17 and Fenton further discloses the incision (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) extends both longitudinally and laterally relative to an axis around which the cylindrical tube is formed (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12 wherein the incision extends longitudinally and laterally relative to the horizontal axis which it is formed length-wise).  
Regarding Claim 19, Laabs and Fenton teaches the claimed dental suction tip of claim 17 and Fenton further discloses the incision (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) comprises a transverse slit intersecting two longitudinally extending slits (See Annotated Figure I of Fig. 2 of Fenton).

    PNG
    media_image9.png
    253
    637
    media_image9.png
    Greyscale

Annotated Figure I 
Claim(s) 4-5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laabs (US Patent No. 5964733 A) in view of Fenton (US 5224938 A) and Barham (US Patent No. 8398398 B1).
Regarding Claim 4, Laabs and Fenton teaches the claimed dental suction tip of claim 3 and is silent to the open end has an S- shaped contour, and the open end and flap valve being spaced from a farthest edge of the open end by a minimum of one inch.
Barham teaches an analogous dental aspirator tube and further discloses one end of the tube having an S-shaped contour (Fig. 6, label 16) to improve the patient’s comfort (Col. 3, lines 31-34).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified first end of Laab and Fenton to have an S-shaped contour of Barham to improve the patient’s comfort (Col. 3, lines 31-34).
Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the open end to be spaced by a minimum of one inch from the flap valve in order to avoid blockage from the flap valve and open end which can be noticed by how Laabs’ disclosed suction device has the flap valve spaced apart greatly from the front end (Fig. 1).
Regarding Claim 5, Laabs, Laabs and Fenton teaches the claimed dental suction tip of claim 4 and further discloses the flap valve and two flaps (Fig. 4, labels 5 and 6) contains a length (this is inherent property for the structure of Fig. 4, label 5-6). However, Laabs is silent to disclose the length being 0.750 inches.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length to be 0.750 inches to allow optimal space for the patient to discharge material into.
Regarding Claim 14, Laabs and Fenton teaches the claimed dental suction tip of claim 1, but is silent to the first end of the cylindrical tube having an S-shaped contour. Instead, Laabs presents a first end that is uniform in shape with the rest of the tube.
Barham teaches an analogous dental aspirator tube and further discloses one end of the tube having an S-shaped contour (Fig. 6, label 16) to improve the patient’s comfort (Col. 3, lines 31-34).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified first end of Laab to have an S-shaped contour of Barham to improve the patient’s comfort (Col. 3, lines 31-34).
Regarding Claim 20, Laabs discloses a dental suction tip (Fig. 1; Abstract, lines 1-3 where the suction tip is used for medical purposes and as such is capable for dental use; Col. 1, lines 14-16 describes the usage of the suction in a dental procedure) for use in removing material from a patient’s mouth during active dental operations and during intervals between active dental operations (Col. 1, lines 21-25; it is also known in the art to use a low pressure suction as to not damage the patient’s soft tissue and can be capable of use during active operation and not during the operation), the dental
suction tip comprising:
A hollow cylindrical tube (Fig. 1 and Fig. 2) having first and second ends (See Annotated Figure A of Fig. 1), the second end is attachable to an external low pressure so that air flows through the hollow cylindrical tube withdrawing material from the patient’s mouth (It is known to those skilled in the art that a hose is connected to the tip to relay a suction force to the tip; Col. 1, lines 14-16 describes the usage of the suction tip in a dental procedure);
A flap (Fig. 2, label 5-6) formed on a side of the hollow cylindrical tube (Fig. 1) and spaced between the first and second ends of the hollow cylindrical tube (Fig. 1), the flap, when in a neutral, unstressed configuration, is aligned with the hollow cylindrical tube (Fig. 2, labels 5-6) so as not to inhibit flow through the dental suction tip during active dental operations, and wherein the flap is deflectable inwardly (Fig. 3, labels 5-6) to form and second opening for removal of material during intervals between active dental operations and wherein the hollow cylindrical tube is formed from a plastic (Col. 2, lines 38-39; As it is made of plastic, it is capable to deflect the die during cutting).
However, Laabs is silent to the flap valve comprises a part of the one piece hollow tube and that the first end having an S-shaped configuration made by a die and the slits forming the flap made by a die.
Fenton discloses a catheter in the analogous art of medical suction conduits and further discloses a one piece hollow tube (Fig. 1 of Fenton) comprising flap valve wherein the flap valve comprises a part of the one piece hollow tube (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) to provide an opening for fluid to flow through (Abstract).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the flap valve of Laabs to be an integrated flap valve of Fenton as both provide the functionality of pressure relief to the suction device and are further found to be capable to suck material through the flaps due to the pressure difference created when the flaps are open.  
Barham teaches an analogous dental aspirator tube and further discloses one end of the tube having an S-shaped contour (Fig. 6, label 16) to improve the patient’s comfort (Col. 3, lines 31-34).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified first end of Laabs and Fenton to have an S-shaped contour of Barham to improve the patient’s comfort (Col. 3, lines 31-34).
The flap of Laabs, and the S-shaped configuration of Barham at the first end are manufactured by intersecting die cut slits formable by a die moving in the same direction in which a die moves to form the S-shaped configuration (they exist, and therefore, they must be made or manufactured) although Laabs and Barham are silent to using additive manufacturing techniques to do so. It is noted that the device of Laabs with the modification of Barham’s S-shaped configuration appears to be substantially identical to the device claimed, although produce by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Response to Arguments
	With regards to applicant’s argument that Laabs does not employ a flap that is cut from a tube but rather is a thin film that sits upon the tubing itself and therefore does not anticipate claim 21, the examiner does not find this argument persuasive. It is found that the concept that the flaps are part of the cylindrical tube as taught by Laabs is found to be applicable as it does not require the flap being monolithic to the cylindrical as done in independent claims 1, 6, and 20. Further, the interpretation of the cylindrical tube for claim 21 is the entirety of Fig. 1 allowing the incisions or cuts needed to be formed are part of the hollow cylindrical tube to be met. This is because slits are defined by Oxford Dictionary making an opening, incisions or wound with a sharp-edged tool or object. This is met as the thin films of Laabs- denoted to be the flap valves- to meet this definition as the object would be the flap valve and would make an opening to the interior of the cylindrical tube when moved. As the interpretation of the cut to the tube is clarified, the applicant’s arguments are found to be unpersuasive. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closes prior art of Fenton (US Patent No. 8398398 B1) presents a medical suction tip that is capable of use in a dental procedure. Fenton discloses the incisions found of the flap valve is found to be U-shaped and not H-shaped.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772